DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 have been examined in this application.  This communication is the first action on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2019 has been reviewed and considered by the Examiner.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.

Claim 1 recites the limitation “determining, by the assisting system, that the selected product is suitable for the user upon identifying the expected first impact, wherein the expected second impact is different from the expected first impact” (emphasis added).  However, the claims do not actively recite identifying the expected first impact.   Accordingly, this “upon” limitation is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  
Claims 2-8 depend from claim 1 and thus inherit the deficiencies of claim 1. 

Claim 8 recites the limitation “identifying the expected first impact when the matched pre-stored nutrients are expected to positively impact the one or more matched general health conditions; and identifying the expected second impact when the matched pre-stored nutrients are expected to negatively impact the one or more matched general health conditions.” (emphasis added).  However, the claims do not actively recite that the matched pre-stored nutrients are expected to positively impact the one or more matched general health conditions and do not actively recite that the matched 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-8 are directed to a process; claims 9-16 are directed to a machine; and claims 17 and 18 are directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 9 and 17, recites the steps of: receiving, associated with a user, information relating to a set of nutrients associated with a selected product selected by the user; causing to display, the information and at least one of a name or an image, the at least one of the name or the image associated with the selected product; retrieving health data inter alia, the observation and evaluation of information.
The limitations of the claims are not indicative of integration into a practical application. Taking the independetn claim elements separately, the additional elements of performing the steps via an assisting system in a device, a device, an augmented reality (AR) technique, and a user profile database -- merely implements the abstract idea on a computer environment.  Additionally, taking the dependent claim elements separately, the additional elements of performing the steps using an image recorder and a barcode scanner also merely implement the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
Thus, claims 1-18 are directed to an abstract idea. 
Further, regarding the independent claims, the technical elements of performing the steps via an assisting system in a device, a device, an augmented reality (AR) technique, and a user profile database -- merely implement the abstract idea on a computer environment. Additionally, regarding the dependent claims, the technical elements of performing the steps using an image recorder and a barcode scanner also merely implement the abstract idea on a computer environment.  
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-18 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pedley (US PGP 2014/0214618).

As per claim 1, Pedley teaches [a] method of assisting a user in real-time for selecting products, the method comprising: 
receiving, by an assisting system in a device associated with a user, information relating to a set of nutrients associated with a selected product selected by the user; (Pedley: Fig. 8; Para [0049] (FIG. 8 is a flowchart illustrating an exemplary process to provide nutritional information and suggested substitutions to a user. Process 800 operates within a portable computerized device and begins at step 802. At step 804, the user activates a customer scan program wherein the customer uses a portable computerized device to scan items for purchase. The device can be configured to present nutritional information and/or suggested substitutions. In another embodiment, the device can include an optional healthy choice shopping mode, wherein the information and substitutions are offered only when the mode is activated. At step 806, the user selects or activates the healthy choice shopping mode. At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a 
causing, by the assisting system, the device to display, using an augmented reality (AR) technique, the information and at least one of a name or an image, the at least one of the name or the image associated with the selected product; (Pedley: Fig. 2; Para [0028] (View 220 including an image 205 of product 200 can be projected upon portable computerized device 240. Further view 220 can include graphics, as an exemplary augmented reality program, projected upon the view 220. Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information.); Fig. 8; Para [0049] (At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants standard information, then a display of a standard nutrition label or a display with the information from a standard nutrition label is provided at step 814 to the user. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user 
retrieving, by the assisting system, health data associated with the user, the health data comprising at least one of: one or more health conditions associated with the user, one or more medical conditions associated with the user, one or more medications associated with the user, or a health goal associated with the user, the health data retrieved from a user profile database associated with the assisting system; (Pedley: Fig. 5; Para (Button 520 permits the user to select a total daily calorie target. Button 522 permits the user to select a total daily fat target. Button 524 permits the user to select a total daily carbohydrates target. Button 526 permits the user to select a total daily fiber target.); Figs. 2-3;  Para [0028] (In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.); Fig. 8; Para [0049] (If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested 
identifying, by the assisting system, pre-stored nutrients relating to the set of nutrients; (Pedley: Fig. 8; Para [0049] (At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants standard information, then a display of a standard nutrition label or a display with the information from a standard nutrition label is provided at step 814 to the user); Figs. 2-3; Para [0028]-[0029] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. FIG. 3 is an exemplary display of a portable computerized device providing information to a user regarding nutritional information for a scanned item. Device 300 includes graphical user interface 305. Nutritional details 320, 322, and 324 provide per serving nutritional information related to the scanned product regarding calories, fat content, and sodium content, respectively. An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert.))
analyzing, by the assisting system, the information based on a health effect of the pre-stored nutrients; (Pedley: Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is 
identifying, by the assisting system, one of an expected first impact on the health data or an expected second impact on the health data; and (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number 
determining, by the assisting system, that the selected product is suitable for the user upon identifying the expected first impact, (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a 
wherein the expected second impact is different from the expected first impact. (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))

As per claim 2, Pedley teaches the expected first impact is a positive impact expected to improve the health of the user; and the expected second impact is a negative impact expected to worsen the health of the user. (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))

As per claim 3, Pedley teaches further comprising determining, by the assisting system, that the selected product is unsuitable for the user upon identifying the expected second impact.  (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the 

As per claim 4, Pedley teaches further comprising causing, by the assisting system, the device to provide a notification using the AR technique to the user when the selected product is determined as being one of suitable or unsuitable.  (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (View 220 including an image 205 of product 200 can be projected upon portable computerized device 240. Further view 220 can include graphics, as an exemplary augmented reality program, projected upon the view 220. Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie 

As per claim 5, Pedley teaches wherein the information is received upon scanning the selected product using an image recorder of the device or a barcode scanner.  (Pedley: Fig. 8; Para [0049] (At step 804, the user activates a customer scan program wherein the customer uses a portable computerized device to scan items for purchase. The device can be configured to present nutritional information and/or suggested substitutions.); Figs. 2-3; Para [0028] (FIG. 2 is an illustration of a product on a shelf being scanned by an exemplary portable computerized device. Product 200 is situated on shelf 210. Product 200 can be scanned and identified by an identifying barcode, for example, a universal product code (UPC) symbol 230, using an exemplary camera device installed to portable computerized device 240.))
As per claim 6, Pedley teaches further comprising communicating, by the assisting system, with a product database comprising: one or more general health conditions; the pre-stored nutrients, the pre-stored nutrients comprising: pre-stored nutrients expected to positively impact the one or more general health conditions; pre-stored nutrients expected to negatively impact the one or more general health conditions; pre-stored nutrients that are suitable for the one or more medications; pre-stored nutrients that are unsuitable for the one or more medications; and37 4832-3638-2892047373-3012 (JCG10021646USA)pre-stored nutrients affecting the one or more medical conditions and the health goal; a level of each of the pre-stored nutrients expected to positively impact the one or more general health conditions; one or more first products comprising the pre-stored nutrients; a level of each of the pre-stored nutrients expected to negatively impact the one or more general health conditions; and one or more second products comprising the pre-stored nutrients expected to negatively impact the one or more general health conditions.  (Pedley: Para [0036]-[0038] (User preference database 690 can include stored information 
As per claim 7, Pedley teaches further comprising: 
comparing, by the assisting system, the one or more general health conditions to the one or more health conditions; (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the 
identifying, by the assisting system, one or more matching general health conditions from the one or more general health conditions that match with the one or more health conditions; (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is 
identifying, by the assisting system, the pre-stored nutrients; (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 810, a product is identified based upon the scanned item, and nutritional information for 
identifying, by the assisting system, the level of the pre-stored nutrients that positively impact the one or more matching general health conditions; and (Pedley: Para [0026]; [0037]; Fig. 8; Para [0049] (IG. 8 is a flowchart illustrating an exemplary process to provide nutritional information and suggested substitutions to a user. Process 800 operates within a portable computerized device and begins at step 802. At step 804, the user activates a customer scan program wherein the customer uses a portable computerized device to scan items for purchase. The device can be configured to present nutritional information and/or suggested substitutions. In another embodiment, the device can include an optional healthy choice shopping mode, wherein the information and substitutions are offered only when the mode is activated. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user. At step 828, the process ends.))
recommending, by the assisting system, the one or more first products.  (Pedley: Para [0026]; [0037]; Fig. 8; Para [0049] (IG. 8 is a flowchart illustrating an exemplary process to provide nutritional information and suggested substitutions to a user. Process 800 operates within a portable computerized device and begins at step 802. At step 804, the user activates a customer scan program wherein the customer uses a portable computerized device to scan items for purchase. The device can be configured to present nutritional information and/or suggested substitutions. In another embodiment, the device can include an optional healthy choice shopping mode, wherein the information and substitutions are offered only when the mode is activated. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user. At step 828, the process ends.))
As per claim 8, Pedley teaches wherein identifying the one of the positive impact on the health data or the negative impact on the health data comprises: 
comparing, by the assisting system, the one or more health conditions with a product database to determine one or more matched general health conditions;  38 (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic 
4832-3638-2892comparing, by the assisting system, the set of nutrients with the product database to determine one or more matched pre-stored nutrients; (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can 
identifying the expected first impact when the matched pre-stored nutrients are expected to positively impact the one or more matched general health conditions; and (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count 
identifying the expected second impact when the matched pre-stored nutrients are expected to negatively impact the one or more matched general health conditions.  (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 

As per claims 9-16, these claims are substantially similar to claims 1-8, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 17 and 18, these claims recite limitations substantially similar to claims 1 and 2, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bayu, Muhammad Zulfakar, et al. “Nutritional Information Visualization Using Mobile Augmented Reality Technology.” Procedia Technology, Elsevier, 29 Jan. 2014, https://www.sciencedirect.com/science/article/pii/S2212017313003629. -- augmented reality nutritional information display


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625